Case 2:21-cv-00982-SVW-JPR Document 23 Filed 06/11/21 Page 1 of 15 Page ID #:119




  1

  2

  3
                                     NOTE: CHANGES MADE BY THE COURT
  4

  5

  6

  7

  8                          UNITED STATES DISTRICT COURT

  9                         CENTRAL DISTRICT OF CALIFORNIA
 10

 11   DARREN POLICARE, an individual              Case No. 2:21-cv-00982-SVW-JPRx
 12                    Plaintiff,                 ORDER GRANTING STIPULATED
 13        v.                                     PROTECTIVE ORDER

 14   CBS BROADCASTING, INC., a New York
      corporation; and DOES 1 to 50, inclusive,
 15
                       Defendants.
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                   [PROPOSED] ORDER GRANTING
                                                   STIPULATED PROTECTIVE ORDER
                                                     Case No. 2:21-cv-00982-SVW-JPRx
Case 2:21-cv-00982-SVW-JPR Document 23 Filed 06/11/21 Page 2 of 15 Page ID #:120




  1           The Court, having considered Plaintiff Darren Policare ("Plaintiff") and Defendant CBS

  2   Broadcasting Inc.'s ("CBS") (collectively referred to herein as "the Parties"), [Proposed] Stipulated

  3   Protective Order, and good cause appearance therefore, hereby GRANTS the Parties' request.

  4           In light of the foregoing, this Court issues its Order as follows:

  5   1.      A. PURPOSES AND LIMITATIONS

  6           Discovery in this action is likely to involve production of confidential, proprietary, or private

  7   information for which protection from public disclosure and from use for any purpose other than

  8   prosecuting this litigation may be warranted. Accordingly, the parties hereby stipulate to and petition

  9   the Court to enter the following Stipulated Protective Order. The parties acknowledge that this Order
 10   does not confer blanket protections on all disclosures or responses to discovery and that the protection
 11   it affords from public disclosure and use extends only to the limited information or items that are
 12   entitled to confidential treatment under the applicable legal principles. The parties further
 13   acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle
 14   them to file confidential information under seal; Civil Local Rule 79-5 sets forth the procedures that
 15   must be followed and the standards that will be applied when a party seeks permission from the court
 16   to file material under seal.
 17           B. GOOD CAUSE STATEMENT

 18           This action is likely to involve trade secrets, sensitive and non-public financial information,

 19   sensitive employee information affecting individuals’ privacy rights, personnel records, and other

 20   valuable research, development, commercial, technical, and/or proprietary information for which

 21   special protection from public disclosure and from use for any purpose other than prosecution of

 22   this action is warranted. Such confidential and proprietary materials and information may consist of,

 23   among other things, confidential business or financial information regarding confidential business

 24   practices, transactions, or other confidential research, development, or commercial information

 25   (including information implicating privacy rights of third parties), information otherwise generally

 26   unavailable to the public, or which may be privileged or otherwise protected from disclosure under

 27   state or federal statutes, court rules, case decisions, or common law. Accordingly, to expedite the

 28
                                                                   [PROPOSED] ORDER GRANTING
                                                                   STIPULATED PROTECTIVE ORDER
                                                                     Case No. 2:21-cv-00982-SVW-JPRx
Case 2:21-cv-00982-SVW-JPR Document 23 Filed 06/11/21 Page 3 of 15 Page ID #:121




  1   flow of information, to facilitate the prompt resolution of disputes over confidentiality of discovery

  2   materials, to adequately protect information the parties are entitled to keep confidential, to ensure that

  3   the parties are permitted reasonable necessary uses of such material in preparation for and in the

  4   conduct of trial, to address their handling at the end of the litigation, and serve the ends of justice, a

  5   protective order for such information is justified in this matter. It is the intent of the parties that

  6   information will not be designated as confidential for tactical reasons and that nothing be so

  7   designated without a good faith belief that it has been maintained in a confidential, non-public

  8   manner, and there is good cause why it should not be part of the public record of this case.

  9   2.     DEFINITIONS
 10          2.1     Action: this pending federal lawsuit.

 11          2.2     Challenging Party: a Party or Non-Party that challenges the designation of information

 12   or items under this Order.

 13          2.3     “CONFIDENTIAL” Information or Items: information (regardless of how it is

 14   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

 15   Civil Procedure 26(c), as specified above in the Good Cause Statement.

 16          2.4     “ATTORNEY EYES ONLY”: information, regardless of the form in which such

 17   information is disclosed, that any disclosing party, including non-parties to this Action, in good faith,

 18   believes to contain (a) current or past (to the extent they reflect on current) methods, procedures, and

 19   processes relating to their respective business practices and/or proprietary technology; (b) personal

 20   information relating to or concerning current and/or former employees of CBS Broadcasting Inc.,

 21   (“CBS”) that is of a generally understood personal and confidential nature, including without

 22   limitation, individuals’ names, addresses, email addresses, telephone numbers, government issued

 23   identifiers, financial and payment and related identifiers, and health or medical information; (c) trade

 24   secrets; (d) other “CONFIDENTIAL” Information (as defined in Paragraph 4.3, above) the disclosure

 25   of which is likely to cause competitive or commercial injury to the disclosing party; (e) financial,

 26   technological, operational, sales, marketing, pricing and/or other proprietary information relating to

 27   CBS’ business that is not publicly available or known and that would be of benefit to a competitor of

 28                                                       3

                                                                   [PROPOSED] ORDER GRANTING
                                                                   STIPULATED PROTECTIVE ORDER
                                                                     Case No. 2:21-cv-00982-SVW-JPRx
Case 2:21-cv-00982-SVW-JPR Document 23 Filed 06/11/21 Page 4 of 15 Page ID #:122




  1   CBS; and (f) such other information, documents and/or data within CBS’ possession, custody or

  2   control as to which CBS may have a legal obligation to protect its confidentiality.

  3             2.5     Counsel: Outside Counsel of Record, and In-House Counsel (as well as their support

  4   staff).

  5             2.6     Designating Party: a Party or Non-Party that designates information or items that it

  6   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

  7             2.7     Disclosure or Discovery Material: all items or information, regardless of the medium

  8   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

  9   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery
 10   in this matter.
 11             2.8     Expert: a person with specialized knowledge or experience in a matter pertinent to the

 12   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant

 13   in this Action.

 14             2.9     In-House Counsel: attorneys who are employees of a party to this Action. In-House

 15   Counsel does not include Outside Counsel of Record or any other outside counsel.

 16             2.10    Non-Party: any natural person, partnership, corporation, association or other legal

 17   entity not named as a Party to this action.

 18             2.11    Outside Counsel of Record: attorneys who are not employees of a party to this

 19   Action but are retained to represent or advise a party to this Action and have appeared in this Action

 20   on behalf of that party or are affiliated with a law firm that has appeared on behalf of that party, and

 21   includes support staff.

 22             2.12    Party: any party to this Action, or any parent company of a party to this Action,

 23   including all of their officers, directors, employees, consultants, retained experts, and Outside

 24   Counsel of Record (and their support staffs).

 25             2.13    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 26   Material in this Action.

 27

 28                                                       4

                                                                   [PROPOSED] ORDER GRANTING
                                                                   STIPULATED PROTECTIVE ORDER
                                                                     Case No. 2:21-cv-00982-SVW-JPRx
Case 2:21-cv-00982-SVW-JPR Document 23 Filed 06/11/21 Page 5 of 15 Page ID #:123




  1          2.14    Professional Vendors: persons or entities that provide litigation support services (e.g.,

  2   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,

  3   or retrieving data in any form or medium) and their employees and subcontractors.

  4          2.15    Protected Material:    any Disclosure or Discovery Material that is designated as

  5   “CONFIDENTIAL” or “ATTORNEYS EYES ONLY” in this matter.

  6          2.16    Receiving Party: a Party that receives Disclosure or Discovery Material from a

  7   Producing Party.

  8   3.     SCOPE

  9          The protections conferred by this Stipulation and Order cover not only Protected Material (as
 10   defined above), but also (1) any information copied or extracted from Protected Material; (2) all
 11   copies, excerpts, summaries, or compilations of Protected Material; and             (3) any testimony,
 12   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
 13          Any use of Protected Material at trial shall be governed by the orders of the trial judge. This
 14   Order does not govern the use of Protected Material at trial.
 15   4.     DURATION

 16          Even after final disposition of this litigation, the confidentiality obligations imposed by this

 17   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

 18   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

 19   defenses in this Action, with or without prejudice; and (2) final judgment herein after the completion

 20   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action, including the time

 21   limits for filing any motions or applications for extension of time pursuant to applicable law.

 22   5.     DESIGNATING PROTECTED MATERIAL

 23          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

 24   Non-Party that designates information or items for protection under this Order must take care to

 25   limit any such designation to specific material that qualifies under the appropriate standards. The

 26   Designating Party must designate for protection only those parts of material, documents, items, or oral

 27   or written communications that qualify so that other portions of the material, documents, items, or

 28                                                      5

                                                                  [PROPOSED] ORDER GRANTING
                                                                  STIPULATED PROTECTIVE ORDER
                                                                    Case No. 2:21-cv-00982-SVW-JPRx
Case 2:21-cv-00982-SVW-JPR Document 23 Filed 06/11/21 Page 6 of 15 Page ID #:124




  1   communications for which protection is not warranted are not swept unjustifiably within the ambit of

  2   this Order.

  3          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

  4   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

  5   encumber the case development process or to impose unnecessary expenses and burdens on other

  6   parties) may expose the Designating Party to sanctions.

  7          If it comes to a Designating Party’s attention that information or items that it designated for

  8   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

  9   that it is withdrawing the inapplicable designation.
 10          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order, or

 11   as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

 12   under this Order must be clearly so designated before the material is disclosed or produced.

 13                   Designation in conformity with this Order requires:

 14                   (a)    for information in documentary form (e.g., paper or electronic documents, but

 15   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

 16   affix at a minimum, the legend “CONFIDENTIAL” or “ATTORNEYS EYES ONLY” (hereinafter

 17   “CONFIDENTIAL legend”), to each page that contains protected material.

 18          A Party or Non-Party that makes original documents available for inspection need not

 19   designate them for protection until after the inspecting Party has indicated which documents it would

 20   like copied and produced. During the inspection and before the designation, all of the material

 21   made available for inspection shall be deemed “CONFIDENTIAL” or “ATTORNEYS EYES

 22   ONLY.” After the inspecting Party has identified the documents it wants copied and produced, the

 23   Producing Party must determine which documents qualify for protection under this Order. Then,

 24   before producing the specified documents, the Producing Party must affix the legend

 25   “CONFIDENTIAL” or “ATTORNEYS EYES ONLY” to each page that contains Protected Material.

 26

 27

 28                                                      6

                                                                 [PROPOSED] ORDER GRANTING
                                                                 STIPULATED PROTECTIVE ORDER
                                                                   Case No. 2:21-cv-00982-SVW-JPRx
Case 2:21-cv-00982-SVW-JPR Document 23 Filed 06/11/21 Page 7 of 15 Page ID #:125




  1                  (b)     for testimony given in depositions that the Designating Party identifies the

  2   Disclosure or Discovery Material on the record, before the close of the deposition, or within thirty (30)

  3   days after receiving a final transcript of the deposition, all protected testimony.

  4                  (c)     for information produced in some form other than documentary and for any

  5   other tangible items, that the Producing Party affix in a prominent place on the exterior of the container

  6   or containers in which the information is stored the legend “CONFIDENTIAL” or “ATTORNEYS

  7   EYES ONLY.”

  8          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

  9   designate qualified information or items does not, standing alone, waive the Designating Party’s
 10   right to secure protection under this Order for such material. Upon timely correction of a designation,
 11   the Receiving Party must make reasonable efforts to assure that the material is treated in accordance
 12   with the provisions of this Order.
 13   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 14          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

 15   confidentiality at any time that is consistent with the Court’s Scheduling Order.

 16          6.2     Meet and Confer. The challenge must proceed under Local Rule 37.

 17          6.3     The burden of persuasion in any such challenge proceeding shall be on the Designating

 18   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

 19   unnecessary expenses and burdens on other parties) may expose the Challenging Party to

 20   sanctions. Unless the Designating Party has waived or withdrawn the confidentiality designation,

 21   all parties shall continue to afford the material in question the level of protection to which it is

 22   entitled under the Producing Party’s designation until the Court rules on the challenge.

 23   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

 24          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

 25   produced by another Party or by a Non-Party in connection with this Action only for prosecuting,

 26   defending or attempting to settle this Action. Such Protected Material may be disclosed only to the

 27   categories of persons and under the conditions described in this Order. When the Action has been

 28                                                       7

                                                                   [PROPOSED] ORDER GRANTING
                                                                   STIPULATED PROTECTIVE ORDER
                                                                     Case No. 2:21-cv-00982-SVW-JPRx
Case 2:21-cv-00982-SVW-JPR Document 23 Filed 06/11/21 Page 8 of 15 Page ID #:126




  1   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

  2   DISPOSITION).

  3          Protected Material must be stored and maintained by a Receiving Party at a location and in

  4   a secure manner that ensures that access is limited to the persons authorized under this Order.

  5          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

  6   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

  7   information or item designated “CONFIDENTIAL” only to:

  8                  (a) any Party in this Action;

  9                  (b) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 10   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
 11   information for this Action;
 12                  (c) the officers, directors, and employees (including In-House Counsel) of the
 13   Receiving Party to whom disclosure is reasonably necessary for this Action;
 14                  (d) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
 15   reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement to
 16   Be Bound” (Exhibit A);
 17                  (e) the court and its personnel;
 18                  (f) court reporters and their staff;
 19                  (g) professional jury or trial consultants, mock jurors, and Professional Vendors to
 20   whom disclosure is reasonably necessary for this Action and who have signed the “Acknowledgment
 21   and Agreement to Be Bound” (Exhibit A);
 22                  (h) the author or recipient of a document containing the information or a custodian or
 23   other person who otherwise possessed or knew the information;
 24                  (i) during their depositions, witnesses, and attorneys for witnesses, in the Action to
 25   whom disclosure is reasonably necessary provided: (1) the deposing party requests that the witness
 26   sign the form attached as Exhibit A hereto; and (2) they will not be permitted to keep any confidential
 27   information unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
 28                                                         8

                                                                 [PROPOSED] ORDER GRANTING
                                                                 STIPULATED PROTECTIVE ORDER
                                                                   Case No. 2:21-cv-00982-SVW-JPRx
Case 2:21-cv-00982-SVW-JPR Document 23 Filed 06/11/21 Page 9 of 15 Page ID #:127




  1   unless otherwise agreed to by the Designating Party or ordered by the court. Pages of transcribed

  2   deposition testimony or exhibits to depositions that reveal Protected Material may be separately

  3   bound by the court reporter and may not be disclosed to anyone except as permitted under this

  4   Stipulated Protective Order; and

  5                  (j) any mediator or settlement officer, and their supporting personnel, mutually

  6   agreed upon by any of the parties engaged in settlement discussions or appointed by the Court.

  7          7.3     Disclosure of “ATTORNEYS EYES ONLY” Information or Items. Unless otherwise

  8   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may disclose

  9   any information or item designated “ATTORNEYS EYES ONLY” only to:
 10                  (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as

 11   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

 12   information for this Action, and the Receiving Party’s in-house counsel;

 13                  (b)    Experts (as defined in this Order) of the Receiving Party to whom disclosure is

 14   reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement to

 15   Be Bound” (Exhibit A);

 16                  (c)    the court and its personnel;

 17                  (d)    court reporters and their staff;

 18                  (e)    professional jury or trial consultants, mock jurors, and Professional Vendors to

 19   whom disclosure is reasonably necessary for this Action and who have signed the “Acknowledgment

 20   and Agreement to Be Bound” (Exhibit A);

 21                  (f)    the author or recipient of a document containing the information or a custodian

 22   or other person who otherwise possessed or knew the information;

 23                  (g)    during their depositions, witnesses, and attorneys for witnesses, in the Action

 24   to whom disclosure is reasonably necessary provided: (1) the deposing party requests that the witness

 25   sign the form attached as Exhibit A hereto; and (2) they will not be permitted to keep any confidential

 26   information unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

 27   otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition

 28                                                        9

                                                                 [PROPOSED] ORDER GRANTING
                                                                 STIPULATED PROTECTIVE ORDER
                                                                   Case No. 2:21-cv-00982-SVW-JPRx
Case 2:21-cv-00982-SVW-JPR Document 23 Filed 06/11/21 Page 10 of 15 Page ID #:128




  1   testimony or exhibits to depositions that reveal Protected Material may be separately bound by the

  2   court reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective

  3   Order; and

  4                   (h)    any mediator or settlement officer, and their supporting personnel, mutually

  5   agreed upon by any of the parties engaged in settlement discussions or appointed by the Court.

  6   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

  7          LITIGATION

  8           If a Party is served with a subpoena or a court order issued in other litigation that compels

  9   disclosure of any information or items designated in this Action as “CONFIDENTIAL” or
 10   “ATTORNEYS EYES ONLY” that Party must:
 11                  (a)     promptly notify in writing the Designating Party. Such notification shall
 12   include a copy of the subpoena or court order unless prohibited by law;
 13                  (b)     promptly notify in writing the party who caused the subpoena or order to issue
 14   in the other litigation that some or all of the material covered by the subpoena or order is subject
 15   to this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
 16                  (c)     cooperate with respect to all reasonable procedures sought to be pursued

 17   by the Designating Party whose Protected Material may be affected. If the Designating Party timely

 18   seeks a protective order, the Party served with the subpoena or court order shall not produce any

 19   information designated in this action as “CONFIDENTIAL” or “ATTORNEYS EYES ONLY” before

 20   a determination by the relevant court, unless the Party has obtained the Designating Party’s permission.

 21   9.     A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 22          LITIGATION

 23                  (a)     The terms of this Order are applicable to information produced by a Non-

 24   Party in this Action and designated as “CONFIDENTIAL” or “ATTORNEYS EYES ONLY.” Such

 25   information produced by Non-Parties in connection with this litigation is protected by the remedies

 26   and relief provided by this Order. Nothing in these provisions should be construed as prohibiting a

 27   Non-Party from seeking additional protections.

 28                                                      10

                                                                  [PROPOSED] ORDER GRANTING
                                                                  STIPULATED PROTECTIVE ORDER
                                                                    Case No. 2:21-cv-00982-SVW-JPRx
Case 2:21-cv-00982-SVW-JPR Document 23 Filed 06/11/21 Page 11 of 15 Page ID #:129




  1                   (b)    In the event that a Party is required, by a valid discovery request, to

  2   produce a Non-Party’s confidential information in its possession, and the Party is subject to an

  3   agreement with the Non-Party not to produce the Non-Party’s confidential information, then the Party

  4   shall:

  5                  (1)     promptly notify in writing the Requesting Party and the Non-Party that some or

  6   all of the information requested is subject to a confidentiality agreement with a Non-Party;

  7                  (2)     promptly provide the Non-Party with a copy of the Stipulated Protective Order

  8   in this Action, the relevant discovery request(s), and a reasonably specific description of the

  9   information requested; and
 10                  (3)     make the information requested available for inspection by the Non-Party, if
 11   requested.
 12                  (c)     If the Non-Party fails to seek a protective order from this court within 14 days
 13   of receiving the notice and accompanying information, the Receiving Party may produce the Non-
 14   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a
 15   protective order, the Receiving Party shall not produce any information in its possession or control
 16   that is subject to the confidentiality agreement with the Non-Party before a determination by the court.
 17   Absent a court order to the contrary, the Non-Party shall bear the burden and expense of seeking
 18   protection in this court of its Protected Material.
 19   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 20            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 21   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

 22   the Receiving Party must immediately (a) notify in writing the Designating Party of the

 23   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

 24   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

 25   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment

 26   and Agreement to Be Bound” that is attached hereto as Exhibit A.

 27

 28                                                         11

                                                                  [PROPOSED] ORDER GRANTING
                                                                  STIPULATED PROTECTIVE ORDER
                                                                    Case No. 2:21-cv-00982-SVW-JPRx
Case 2:21-cv-00982-SVW-JPR Document 23 Filed 06/11/21 Page 12 of 15 Page ID #:130




  1   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

  2   MATERIAL

  3            When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

  4   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

  5   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

  6   modify whatever procedure may be established in an e-discovery order that provides for production

  7   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

  8   parties reach an agreement on the effect of disclosure of a communication or information covered by

  9   the attorney-client privilege or work product protection, the parties may incorporate their agreement
 10   in the stipulated protective order submitted to the court provided the Court so allows. The Parties
 11   hereby agree that, pursuant to Federal Rule of Evidence 502(d) and (e), disclosure of a communication
 12   or information covered by the attorney-client privilege or work product protection in connection with
 13   this litigation does not waive such privilege or protection.
 14   12.      MISCELLANEOUS

 15            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to seek

 16   its modification by the Court in the future.

 17            12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order,

 18   no Party waives any right it otherwise would have to object to disclosing or producing any information

 19   or item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives

 20   any right to object on any ground to use in evidence of any of the material covered by this Protective

 21   Order.

 22            12.3   Filing Protected Material. A Party that seeks to file under seal any Protected

 23   Material must comply with Local Civil Rule 79-5 and the Court’s Standing Order. Protected

 24   Material may only be filed under seal pursuant to a court order authorizing the sealing of the specific

 25   Protected Material at issue. If a Party’s request to file Protected Material under seal is denied by

 26   the court, then the Receiving Party may file the information in the public record unless otherwise

 27   instructed by the court.

 28                                                      12

                                                                     [PROPOSED] ORDER GRANTING
                                                                     STIPULATED PROTECTIVE ORDER
                                                                       Case No. 2:21-cv-00982-SVW-JPRx
Case 2:21-cv-00982-SVW-JPR Document 23 Filed 06/11/21 Page 13 of 15 Page ID #:131




  1   13.    FINAL DISPOSITION

  2          Within sixty (60) days of the final disposition of this Action, each Receiving Party must return

  3   all Protected Material to the Producing Party or destroy such material. As used in this subdivision,

  4   “all Protected Material” includes all copies, abstracts, compilations, summaries, and any other format

  5   reproducing or capturing any of the Protected Material. Whether the Protected Material is returned

  6   or destroyed, the Receiving Party must submit a written certification to the Producing Party (and, if

  7   not the same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by

  8   category, where appropriate) all the Protected Material that was returned or destroyed and (2)

  9   affirms that the Receiving Party has not retained any copies, abstracts, compilations, summaries
 10   or any other format reproducing or capturing any of the Protected Material. Notwithstanding this
 11   provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,
 12   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
 13   expert reports, attorney work product, and consultant and expert work product, even if such materials
 14   contain Protected Material. Any such archival copies that contain or constitute Protected Material
 15   remain subject to this Protective Order as set forth in Section 4 (DURATION).
 16   14. Any violation of this Order may be punished by any and all appropriate measures including,
 17   without limitation, contempt proceedings and/or monetary sanctions.
 18   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 19

 20   DATED:         June 7, 2021

 21
      /s/ Christopher P. Brandes (w/permission)
 22   Attorneys for Plaintiff

 23

 24
      DATED:         June 7, 2021
 25

 26   /s/ Stephanie P. Priel
      Attorneys for Defendant
 27

 28                                                     13

                                                                 [PROPOSED] ORDER GRANTING
                                                                 STIPULATED PROTECTIVE ORDER
                                                                   Case No. 2:21-cv-00982-SVW-JPRx
Case 2:21-cv-00982-SVW-JPR Document 23 Filed 06/11/21 Page 14 of 15 Page ID #:132




  1   * Pursuant to Local Rule 5-4.3.4(a)(2)(i), I attest that the signatories listed above, and on whose
        behalf the filing is submitted, concur in the filing’s content and have authorized the filing.
  2

  3

  4   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

  5

  6   DATED: June 11, 2021

  7

  8
      Honorable Jean P. Rosenbluth
  9   Magistrate Judge
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                                     14

                                                                  [PROPOSED] ORDER GRANTING
                                                                  STIPULATED PROTECTIVE ORDER
                                                                    Case No. 2:21-cv-00982-SVW-JPRx
Case 2:21-cv-00982-SVW-JPR Document 23 Filed 06/11/21 Page 15 of 15 Page ID #:133




  1                                                 EXHIBIT A

  2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

  3

  4     I,                   [print or type full name], of                                    [print or type

  5     full address], declare under penalty of perjury that I have read in its entirety and understand the

  6     Stipulated Protective Order that was issued by the United States District Court for the Central

  7     District of California on________ [date] in the case of Policare v. CBS Broadcasting Inc., Case

  8     No. 2:21-cv-00982-SVW-JPRx. I agree to comply with and to be bound by all the terms of this

  9     Stipulated Protective Order and I understand and acknowledge that failure to so comply could
 10     expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
 11     not disclose in any manner any information or item that is subject to this Stipulated Protective
 12     Order to any person or entity except in strict compliance with the provisions of this Order. I further
 13     agree to submit to the jurisdiction of the United States District Court for the Central District of
 14     California for enforcing the terms of this Stipulated Protective Order, even if such enforcement
 15     proceedings occur after termination of this action.
 16

 17   Date:

 18

 19   City and State where sworn and signed:

 20

 21   Printed name:

 22

 23   Signature:

 24

 25

 26

 27

 28
                                                                  [PROPOSED] ORDER GRANTING
                                                                  STIPULATED PROTECTIVE ORDER
                                                                    Case No. 2:21-cv-00982-SVW-JPRx
